Citation Nr: 9913056	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include headaches and visual problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.

This appeal arose from a September 1995 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  This denial was continued by decisions 
issued in March and June 1998.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from the residuals of a head injury, to include 
headaches and visual problems, which can be related to his 
period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of a head 
injury, to include headaches and visual problems.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The veteran's service medical records are apparently 
unavailable.  A record from the Surgeon General's Office 
showed that he was treated in November 1954 after being 
involved in a fight for a laceration to the scalp.  No nerve 
or artery involvement was reported.

In May 1995, the veteran submitted an accidental injury 
report.  He stated that in November or December 1954, he had 
been on duty in the boiler room, when he stepped outside to 
retrieve more coal.  He was then struck on the head with a 
"huge" rock, robbed and left for dead.  

VA outpatient treatment records developed between 1995 and 
1997 noted his first treatment for headaches in March 1995.  
On November 21, 1997, he was noted to have had a traumatic 
head injury with current headaches.

The veteran was examined by VA in January 1998.  The brain 
and spinal cord examiner noted that the available VA 
treatment records, which went back to 1995, had been 
reviewed.  These documented visits for persistent headaches.  
During the examination, the veteran indicated that he had 
bitemporal headaches, which occurred around the eye, and were 
sometimes throbbing in nature.  He was vague about the 
frequency of these headaches.  Occasionally, they were 
accompanied by nausea, but he denied any vomiting.  He also 
denied photophobia and phonophobia.  He was also noted to be 
vague about the date of onset of his headaches, although he 
stated that he had had them for many years.  The examiner 
noted a mild skull deformity at the site of the injury; 
otherwise the examination was unremarkable..  The diagnosis 
was mixed headache disorder.  The examiner commented that 
"[t]he connection to his prior head injury is dubious at 
best and not clearly established by the information the 
patient is able to provide at this time."

The veteran was also provided an eye examination in January 
1998.  His chief complaint was of shimmering floaters in 
front of the eye, which had been present for the past year or 
so.  He also reported suffering from watery and itchy eyes.  
The examination noted that his corrected visual acuity was 
20/40 bilaterally.  His pupils were 2.5 mm in size 
bilaterally and displayed brisk reaction to light and 
accommodation.  There were no afferent pupillary defects and 
extraocular motility was full in all directions.  The eyes 
were orthophoric and a slit lamp examination was negative.  
The left cornea displayed a pterygium.  Early posterior 
subcapsular cataracts were noted bilaterally and he had 
vitreous floaters in both eyes.  The diagnoses were vitreous 
floaters, pterygium on the left eye, refractive error and 
early cataracts bilaterally.  An addendum made to this 
examination in March 1998 stated that "[t]he veteran's 
ocular symptoms are not related to the veteran's head 
injury."

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the evidence clearly establishes the 
presence of current disabilities.  The VA examination 
conducted in January 1998 diagnosed headaches, as well as 
vitreous floaters, pterygium on the left eye, refractive 
error and early cataracts bilaterally.  Thus, one element of 
the test for well groundedness has been met.  The evidence 
also indicated that the veteran suffered an injury in 
service, namely a laceration to the scalp in November 1954.  
The second element of a well grounded claim, the existence of 
an injury in service, has been met.  However, there is no 
evidence of record which links the veteran's current 
disabilities to the injury suffered in service.  In fact, the 
January 1998 bones and spinal cord examination and the March 
1998 addendum to the eye examination leave no doubt that 
there is no connection between the in-service injury and his 
current disorders.  Therefore, the veteran has failed to 
establish that he has presented a well grounded claim for the 
residuals of a head injury, to include headaches and visual 
problems.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for the residuals of a head injury, to 
include headaches and visual problems, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

